Citation Nr: 0002954	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1982 to 
October 1992, including service in Southwest Asia during the 
Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) July 1994 rating decision which denied service 
connection for bronchitis and bilateral foot disorder.  The 
issues of service connection for bronchitis and bilateral 
foot disorder were before the Board in February 1998, at 
which time they were remanded for further development of the 
evidence.

By October 1998 rating decision, the RO granted service 
connection for a right foot disorder, and assigned it a 10 
percent rating.  By decision in September 1999, the Board 
denied service connection for bronchitis and remanded the 
issue of service connection for a left foot disorder, the 
only issue now on appeal.


REMAND

As noted above, the issue of service connection for a left 
foot disorder was remanded by the Board in September 1999 so 
that the RO could readjudicate it and document consideration 
of 38 C.F.R. § 3.317 (1999).  The RO was also instructed 
that, if the benefit sought on appeal was not granted, the 
veteran and her representative should be provided a 
supplemental statement of the case and an opportunity to 
respond.

In this case, the Board observes that there is no indication 
in the record that the RO complied with the directives 
contained in the remand of September 1999.  In particular, it 
did not readjudicate or issue a supplemental statement of the 
case on the issue of service connection for a left foot 
disorder.

While the Board regrets further delay, the U.S. Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board commends to the attention of the RO the February 1998 
remand and pages 7-8 of the September 1999 remand, and again 
remands for the development indicated below as it is believed 
that the veteran would be prejudiced if she is not given an 
opportunity to submit evidence or argument on the issue of 
service connection for a claimed left foot disorder.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

In light of the foregoing, the case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
entitlement to service connection for a 
left foot disorder, and in so doing, 
specifically document consideration of 
38 C.F.R. § 3.317 (1999).

If the remaining benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and her representative an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

